Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 28, 2006                                                                                         Clifford W. Taylor,
                                                                                                                 Chief Justice

  129391 	                                                                                             Michael F. Cavanagh
  129392                                                                                               Elizabeth A. Weaver
  129393                                                                                                      Marilyn Kelly
                                                                                                         Maura D. Corrigan
  (83)                                                                                                 Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices

  ELIZABETH FARLEY, As Personal 

  Representative of the Estate of Franklin

  Farley, Deceased,

               Plaintiff-Appellant,        	                        SC: 129391, 129392, 129393
                                                                    COA: 256776, 256799, 257988
                                                                    Wayne CC: 02-237107-NH
  v
  ADVANCED CARDIOVASCULAR 

  HEALTH SPECIALISTS, P.C., and 

  GARDEN CITY OSTEOPATHIC 

  HOSPITAL, 

             Defendants-Appellees.

  _________________________________________/


         On order of the Court, the motion for reconsideration of this Court's order of
  January 27, 2006 is considered, and it is DENIED, because it does not appear that the
  order was entered erroneously.

        CAVANAGH and KELLY, JJ., would grant reconsideration, and on reconsideration
  would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 28, 2006                      _________________________________________
         l0424                                                                 Clerk